Citation Nr: 0815082	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
grade I spondylolisthesis L4-5 with herniated nucleus 
pulposis L5-S1 and right leg radiculopathy.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to April 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A Travel Board hearing was scheduled for May 7, 2007, and the 
veteran failed to appear.  Neither the veteran nor his 
representative filed a motion for a new hearing.  
Accordingly, the case will be processed as though the request 
for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).


FINDINGS OF FACT

1.  The veteran's low back disability has not caused him 
incapacitating episodes, and is not manifested by ankylosis 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less; flexion of the thoracolumbar spine is limited to 60 
degrees at most.

2.  Neurological impairment of the right lower extremity is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent grade I 
spondylolisthesis L4-5 with herniated nucleus pulposis L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2007).

2.  The criteria for a separate evaluation of 10 percent, but 
no greater, for right leg radiculopathy radiculopathy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, Diagnostic Code 5242-8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.


In a July 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
service-connected condition "had gotten worse."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
October 2004 rating decision explained the criteria for the 
next higher disability rating available for the service-
connected disabilities under the applicable diagnostic codes.  
The March 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question t function in daily life, with specific 
reference to employment.  A March 2006 letter advised the 
veteran of the information and evidence necessary to 
substantiate a claim for an increased evaluation as well as 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Moreover, the record shows that the appellant is 
currently represented by a Veteran's Service Organization and 
its counsel and had been represented throughout most of the 
adjudication of the claim on appeal.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489.

VA has obtained the veteran's service medical records, VA 
medical records and afforded him physical examinations.  He 
has not requested VA's assistance in obtaining any evidence.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

Under Diagnostic Code 5242 degenerative arthritis of the 
spine (see also, Diagnostic Code 5003), is evaluated under 
the following general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note 1:  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note 2:  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note 3:  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4:  Round each range of motion measurement to the 
nearest five degrees.  

Note 5:  For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note 6:  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

The veteran filed a claim for increased rating in April 2004.  

Of record is a February 2004 VA medical record pertaining to 
the veteran's low back disability.  At the time, the veteran 
complained of chronic low back pain that radiated into his 
left hip area and down the lower extremity.  He also reported 
some occasional weakness sin the left knee area.  The 
examiner noted similar problems for some time and that the 
present episode flared about one month prior to the 
examination.  Examination revealed some tenderness over the 
low lumbar area with a question of an offset that was a step 
in the lumbar column suggesting a spondylolisthesis.  The 
sacroiliac joints and sacroiliac notches were non-tender.  
Range of motion of the low back was fair to good with some 
discomfort at the extremes.  Bilateral straight leg raising 
was negative.  Muscle strength was good at the hip, 
hamstring, quadriceps and in the dorsi and plantar flexion of 
the ankle.  Sensation was intact.  Deep tendon reflexes were 
equal and active bilaterally.  The impression was chronic low 
back pain with flare suggesting by exam, spondylolisthesis 
and confirmed by X-rays.  A follow up note dated in March 
continues this diagnosis and also reflects degenerative disc 
disease.  It also discusses the possibility of back surgery.  

An April 2004 VA record contains discussion of a recent MRI 
of the veteran's low back.  MRI revealed bilateral L5 
spondylolysis with grade 1 spondylolisthesis.  There was also 
bilateral L5 nerve root impingement appearing to be present 
in the foramina.  There was osteoarthritis at the L4-L5 facet 
joints with mild canal stenosis.  Also noted was unusual 
fluid in the intraspinous space at L4-L5, which could have 
been the result of trauma and ligamentous injury, possibly 
impingement or Baastrup's disease.  It was noted that the 
veteran was very physical, exercised almost daily and had 
well-developed musculature and that his only limiting 
activity was daily low back pain.  Surgery was discussed.  

In July 2004, the veteran was provided a VA examination with 
respect to his low back disability.  At the time, the veteran 
described his pain as dull, aching and on and off, with an 
intensity of 2-3/10, ranging to 10 on occasion.  He denied 
receiving any treatment for his low back disability.  He 
described flare-ups precipitated by bending or standing for a 
long time.  The examiner described additional limitation of 
motion of 10 percent, caused by these flare-ups.  There was 
no erectile, bladder or bowel dysfunction.  The veteran did 
not use an assistive device and denied injury and surgery.  
The examiner noted that all of the activities of daily life 
were within normal limits and that the veteran's job as not 
precluded by his condition, but that his job did cause 
aggravation of the condition.  

Examination showed forward flexion was from zero to 78 
degrees.  Extension was from zero to 28 degrees.  Bilateral 
lateral flexion was from zero to 28 degrees.  Left lateral 
rotation was from zero to 44 degrees.  Right lateral rotation 
was from zero to 42 degrees.  There was no painful motion 
elicited during the examination, as well as no evidence of 
muscle spasm or ankylosis.  Repetitive flexion produced no 
loss of motion, but did produce pain.  Neurological 
examination was within normal limits.  Lasegue's sign was 
bilaterally negative.  Reflexes were within normal limits.  
There were no vertebral fractures.  There was no Waddell 
sign.  The examiner diagnosed degenerative disc disease of 
the lumbosacral spine involving the level L5-S1, L3-L4, L4-5 
with mild degenerative disc disease, facet osteoarthritis at 
the level of L4-L5, anteriolisthesis grade I at L5-S1 and 
meralgia parasthetica, right side involving the lateral 
cutaneous branch of the right femoral nerve.  An addendum 
noted that an EMG/NCV failed to identify any radiculopathy 
due to disc disease.  

Shortly after filing his claim for an increased evaluation, 
the veteran submitted an August 2004 letter in which he 
described the symptomatology associated with his low back 
disability.  He reported very sharp pain in his low back that 
radiated down his right leg, which would cause this leg to 
buckle on occasion.  He described the pain as 7/10 and stated 
that the pain would flare to 8 or 9 sometimes.  He related 
that surgery on his low back had been recommended, but that 
he declined surgical intervention due to associated risks.  

A November 2005 VA medical record notes a complaint of 
worsening bilateral lower extremity parasthesias and buckling 
of the legs, with right greater than left.  Surgery was once 
again discussed, but the veteran refused to undergo surgery.  
A fresh MRI, EMG and neurosurgery consultation was 
recommended. 

The veteran received his last VA examination in December 
2006.  At the examination, the veteran reported low back pain 
radiating to the right leg of constant duration.  He 
described the pain as aching to electrical and varying in 
intensity.  He stated that the intensity averaged 5-6/10 and 
that about twice a month it would flare to 8/10, lasting from 
2 to 12 hours, during which time he would have to decrease 
physical activity and rest to recover.  He denied treatment 
and taking medication at the time.  He also reported flare-
ups several times a week, lasting 2 to 12 hours.  There were 
no complaints of bowel, bladder or erectile dysfunction.  He 
was able to walk unaided and used no back brace.  He reported 
being able to walk two to three blocks, but then had to rest 
for five to ten minutes.  He was not unstable and had not 
sustained any injuries from falls.  He drove unlimited.  He 
was unable to perform contact sports or run and jump.  He 
reported having missed about 9 days of work in the past year 
due to lower back pain.  

Physical examination showed an alert, cooperative, well-
developed, well-nourished male in no acute distress.  
Inspection of the spine showed that it was straight.  The 
veteran had good posture and was able to walk without 
significant limp or list.  He was able to toe and heel gait.  
He had good motor control; however, with toe gait he 
developed complaints of low back discomfort.  There was 
asymmetry of the spine and movement, but smooth rhythm.  

Flexion was from zero to 80 degrees.  Extension was from zero 
to 30 degrees.  Bilateral lateral flexion was from zero to 30 
degrees.  Bilateral rotation was from zero to 30 degrees.  
The veteran indicated mild discomfort throughout the entire 
range of motion.  Repetitive movement measurements were taken 
and it was noted that the veteran developed increasing pain 
and muscle spasm with mild guarding of the thoracolumbar 
region.  Following repetitive motion, flexion was from zero 
to 60 degrees; extension was from zero to 20 degrees; 
bilateral lateral flexion was from zero to 20 degrees; 
bilateral rotation was from zero to 25 degrees.  The veteran 
indicated increasing discomfort at the end arc of movement.  
The veteran lost 20 degrees of flexion, 10 degrees of 
extension, 5 degrees in both right and left lateral flexion 
and 5 degrees in both right and left rotation.  

There was evidence of tenderness in the dorsal lumbar area.  
Guarding and muscle spasm was not significant enough to 
change the normal gait pattern and there was no change in the 
spinal curvature.  There were no fixed deformities or 
ankylosis.  Neurological examination showed that cutaneous 
sensation to light touch was intact to the sacral segments of 
the lower extremities.  Motor examination showed no muscular 
atrophy.  The girth measurements of the calves and thighs 
were equal bilaterally.  Muscle tone was satisfactory.  
Muscle strength was +5 in the hip flexors, knee quadriceps 
extensors, ankle-dorsiflexors and extensor of the great toe 
bilaterally.  Straight leg raising was positive on the right 
side.  With respect to intervertebral disc syndrome, the 
examiner noted questionable radiculitis on the right side.  

Ultimately, the December 2006 examiner diagnosed grade 1-2 
spondylolisthesis L4-5, L5, S1 with herniated disc at the L5, 
S1 right radiculitis with degenerative disc disease at the 
L5, S1 with residuals.  He noted that repetitive movement 
caused additional loss of motion, as outlined above and that 
pain caused the major functional impact.  

The veteran's low back disability has been rated as 20 
percent disabling under Diagnostic Code 5242.  The Board 
finds that an evaluation in excess of 20 percent is not 
warranted.  An evaluation of 100 or 50 percent is not 
established because there is no evidence of ankylosis.  With 
respect to a 40 percent evaluation, it is likewise not 
established because there is no ankylosis of the 
thoracolumbar spine and because forward flexion of the 
thoracolumbar spine is greater than 30 degrees; at most, 
flexion of the veteran's low back has been limited to 60 
degrees, with consideration of pain, flare-ups and repetitive 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
criteria for a 30 percent evaluation are not for 
consideration because they apply only to the cervical spine, 
which is not at issue here.  The veteran's low back 
disability has never caused him an incapacitating episode, as 
defined by regulation.  For these reasons, an evaluation in 
excess of 20 percent is not warranted for any period of time 
during the course of the appeal. 

The veteran's service-connected disability is characterized 
as including right leg radiculopathy and right radiculitis 
has been diagnosed.  The Board finds that the neurological 
impairment warrants a separate compensable evaluation.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The Board finds that the evidence supports assignment of a 10 
percent evaluation, but no more, for the neurological 
impairment of the right lower extremity.  At the February 
2004 VA examination, muscle strength was good at the hips, 
hamstrings, and quadriceps and in the dorsi and plantar 
flexion of both ankles and sensation was intact.  In March 
2004, the veteran was noted to be "very physical" with 
well-developed musculature.  At the July 2004 VA examination, 
neurological examination was normal; an EMG did not identify 
any radiculopathy.  In November 2005, the veteran complained 
of worsening lower extremity parasthesias.  Upon the most 
recent VA examination in December 2006, cutaneous sensation 
to light touch was intact and motor examination showed no 
muscular atrophy.  Muscle strength was 5+ bilaterally.  The 
Board associates findings such as these, showing only 
decreased sensation, with "mild" incomplete paralysis of 
the sciatic nerve, rather than "moderate."  The evidence 
does not show objective evidence of nerve impairment related 
to the veteran's radiculopathy such that a greater than 10 
percent rating is warranted.  

In summary, a separate 10 percent rating is warranted for 
radiculopathy; however, the preponderance of the evidence 
reflects that the veteran's service-connected grade I 
spondylolisthesis L4-5 with herniated nucleus pulposis L5-S1 
is no more than 20 percent disabling for the entire period 
during the pendency of this appeal.  See Hart, supra. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim for a rating in excess of 20 percent for grade 
I spondylolisthesis L4-5 with herniated nucleus pulposis L5-
S1, must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
grade I spondylolisthesis L4-5 with herniated nucleus 
pulposis L5-S1 is denied.  

Entitlement to a separate 10 percent, but no greater, rating 
for right leg radiculopathy is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


